THE HOME DEPOT and                   IN THE DISTRICT COURT OF APPEAL
HELMSMAN                             FIRST DISTRICT, STATE OF FLORIDA
MANAGEMENT SERVICES,
INC., as TPA for NEW                 NOT FINAL UNTIL TIME EXPIRES TO
HAMPSHIRE INSURANCE                  FILE MOTION FOR REHEARING AND
COMPANY,                             DISPOSITION THEREOF IF FILED

      Appellants,                    CASE NO. 1D17-0160

v.

JUAN CARRILLO,

      Appellee.

_____________________________/

Opinion filed October 4, 2017.

An appeal from an order of the Judge of Compensation Claims
Margaret E. Sojourner, Judge.

Date of Accident: March 4, 2016.

Brian C. Dowling of The Workers' Compensation Trial Group, P.A., Orlando, for
Appellants.

Nicolette E. Tsambis of Smith, Feddeler & Smith, P.A., Lakeland, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and KELSEY, JJ., CONCUR.